Citation Nr: 1201731	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-30 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for residuals of a septoplasty, to include a post-operative scar, deviated septum, and chronic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for bilateral hearing loss, tinnitus, and a post-operative septectomy scar for deviated septum.  

In May 2010, a hearing was held before the undersigned Veterans Law Judge.  In July 2010, the Board remanded the matter to the RO for the purpose of obtaining the Veteran's complete private and VA treatment records and for VA examinations of his claimed disabilities.    

On remand, in July 2011, the Providence RO granted service connection for a post-operative septectomy scar for deviated septum, and assigned a noncompensable rating, effective July 18, 2011.  The grant of service connection for that disorder is a complete grant of the benefit sought on appeal with regard to that issue such that the issue of service connection is no longer before the Board.  However, as noted in the December 2011 brief submitted by the Veteran's representative, the Veteran submitted statements in August 2011 and November 2011 contending that he should be assigned a compensable rating for his service-connected septoplasty residuals.  The Board finds that this statement constitutes a valid Notice of Disagreement (NOD) with the RO's July 2011 decision assigning a noncompensable rating for a post-operative septectomy scar for deviated septum, such that this issue is properly before the Board.  See Palmer v. Nicholson, 21 Vet. App. 434, 436-37 (2007) (holding that an NOD must express dissatisfaction with an adjudicative determination and need not express a specific desire for appellate review); see also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2011).    

Furthermore, this issue has been recharacterized as reflected on the title page to include all identified residuals of the Veteran's in-service septoplasty in accordance with the Veteran's contentions and the specific diagnoses provided in the February 2011 VA examination report, as these diagnoses pre-date the grant of service connection for post-operative septectomy scar for deviated septum and were thereby considered in the July 2011 rating decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim" in considering all alternative conditions within the scope of the claim filed); see also Thompson v. Shinseki, 24 Vet. App. 176, 178-79 (2010) (explaining that Clemons is consistent with the established practice of liberally reading filings by claimants); cf. Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (holding that a later diagnosed disorder, not previously considered, must be adjudicated separately from a previously diagnosed and adjudicated disorder).

This case was returned to the Board in August 2011.  In August 2011 and November 2011, after the July 2011 issuance of the Supplemental Statement of the Case (SSOC), the Veteran submitted two statements asserting that he has "lost my hearing."  Because this statement is redundant of the Veteran's May 2008 claim and May 2010 hearing testimony, the evidence is not pertinent within the meaning of the governing regulation such that a remand for the issuance of an additional SSOC is not required.  See 38 C.F.R. § 20.1304(c).  

In September 2011, the Board requested and received a Veterans' Health Administration (VHA) expert opinion pursuant to 38 C.F.R. § 20.901(a).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).



The issue of entitlement to an initial compensable rating for residuals of a septoplasty, to include a post-operative scar, deviated septum, and chronic rhinitis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not manifested during active service or until many years thereafter, nor is the currently diagnosed bilateral hearing loss otherwise causally related to such service. 

2.  The Veteran's tinnitus was not manifested during active service or until many years thereafter, nor is the currently diagnosed bilateral hearing loss otherwise causally related to such service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).  

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated June 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  Id.  Here, the RO obtained the Veteran's service treatment records and VA treatment records.  Selected private treatment records were submitted by the Veteran.  In accordance with the Board's July 2010 remand order, the AMC sent a July 2011 letter to the Veteran asking him to either complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, so that VA could obtain his complete private treatment records, or to obtain and send the records to VA himself.  

The Veteran did not return the authorization form or submit additional evidence; instead he responded in November 2011 that he had no other information or evidence to submit to VA.  Accordingly, no additional efforts are warranted in order to obtain these records.  38 C.F.R. § 3.159(c)(1)(ii).  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, as VA has obtained the Veteran's service records and VA treatment records, and the Veteran has not provided VA with the necessary authorization to obtain his complete private treatment records, VA's duty to assist the Veteran in obtaining his relevant records is fulfilled.  See 38 U.S.C.A. § 5013A(b), (c); 
38 C.F.R. § 3.159(c).

In January 2011, the Veteran was provided with a VA audiological examination.  The examiner reviewed the claims file, considered the Veteran's history of hearing loss and tinnitus, and conducted an audiological examination.  However, a VHA medical expert opinion was requested and received in September 2011 to supplement the VA examination report as the examiner did not concede noise exposure in service due to small arms fire during basic training as specifically directed in the Board's July 2010 Remand order.  See 38 C.F.R. § 20.901(a).  The examiner was also asked to account for the asymmetrical nature of the Veteran's hearing loss.  

The VHA audiologist provided a detailed opinion that is supported by an adequate rationale and includes discussion of the Veteran's history of noise exposure and the nature of his asymmetrical hearing loss.  The Veteran was notified that the opinion was being sought, provided with a copy of the opinion when the opinion was rendered, and given an opportunity to respond with additional evidence or arguments.  See 38 C.F.R. § 20.903(a).  Therefore, VA's duty to provide the Veteran with a VA examination and, if necessary, obtain an additional medical opinion, has been met.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 210-312 (2007).  

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Furthermore, the Board is satisfied that the RO has substantially complied with the Board's July 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO to obtain the Veteran's complete private treatment records and to provide him with appropriate VA examinations.  Additionally, the Board directed the RO to obtain complete copies of any recent VA treatment records and to readjudicate the Veteran's claim.  In this regard, as discussed above, the AMC requested the necessary authorization to obtain the Veteran's private treatment records, asked the Veteran to submit his relevant private treatment records, and provided the Veteran with appropriate VA examinations.  Any defect in the January 2011 VA examination report has been corrected by the receipt of the September 2011 VHA audiologist.  Additionally, on remand, all relevant VA records were obtained, and the Veteran's claim was readjudicated in a July 2010 SSOC.



II.  Service Connection

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus as a result of his active military service.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

Subsequent manifestations of chronic diseases, such as hearing loss and/or tinnitus, may also be service connected where the chronic diseases were diagnosed in service under 38 C.F.R. § 3.303(b), and organic diseases of the nervous system, such as hearing loss and/or tinnitus may be service connected where they became manifest to a degree of 10 percent disabling or more within a year from separation from service under 38 C.F.R. §§ 3.307 and 3.309.  38 U.S.C.A. §§ 1101, 1112, 1113.  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  For instance, a Veteran is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A May 2010 private audiogram and the audiological data reported in the January 2011 VA examination report show that the Veteran has a hearing loss disability under 38 C.F.R. § 3.385 as he has auditory thresholds of 40 decibels or greater at all relevant frequencies, bilaterally.  As noted in the September 2011 VHA opinion, the Veteran disclaimed symptoms of tinnitus at his May 2010 hearing during either his period of active service or at the time of the hearing.  However, in May 2008 and June 2008, the Veteran reported "constant ringing and itching in ears" and the January 2011 VA examination report shows that there is a current complaint of tinnitus, beginning in 1970.  Resolving doubt in favor of the Veteran, the Board finds that he currently suffers from tinnitus as the statement made during his May 2010 hearing does not directly address the issue of whether he has experienced ringing of the ears at any time during the appellate period and is plausibly limited to the absence of symptoms in service and at the time of the hearing only.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.

Furthermore, as noted in the July 2010 Remand order, the Board concedes noise exposure in service from small arms fire during basic training.  As noted above, the Veteran is competent to testify to noise exposure in service.  See Charles, 16 Vet. App at 374.  The Veteran's testimony that he was exposed to noise from small arms fire during his sixteen weeks of basic training at Fort Dix, New Jersey, is also credible as it is corroborated by his service records showing entry into service at Fort Dix, New Jersey, and consistent with the character of his service.  See Caluza, 7 Vet. App. at 511.

However, the preponderance of the evidence is against finding that either the Veteran's hearing loss or tinnitus are related to noise exposure during active military service.  Initially, the Board finds that the service treatment records do not show a diagnosis of or treatment for either hearing loss or tinnitus in service, and the Veteran does not claim that his symptoms have been continuous since service.  

The Veteran stated that his symptoms were "continuous" and "constant" in his May 2008 claim, and a September 2008 audiology consultation report shows a "long-standing history of bilateral hearing loss."  However, the statement, in context, addresses the continuous and constant nature of his current symptoms rather than the history of his symptoms, and the note that his symptoms are long-standing does not indicate that they have been present for over fifty years.  At the January 2011 VA examination, the Veteran reported that his symptoms of tinnitus began in 1970, approximately fifteen years after discharge from active service.  As such, the Veteran's symptoms of tinnitus could be characterized as "long-standing," but have not been continuous since active service.  Similarly, the note that hearing loss is long-standing does not relate symptoms of hearing loss back to discharge from active service.  Furthermore, the earliest diagnosis of bilateral hearing loss in the record dates from January 2001.  Therefore, the Board finds that the preponderance of the lay and medical evidence regarding the onset of the Veteran's hearing loss shows that his symptoms of hearing loss and tinnitus have not been continuous since service.

As the Veteran does not contend that his symptoms of hearing loss and/or tinnitus have been continuous since service and the medical evidence does not otherwise show continuous symptomatology or a diagnosis of or treatment for hearing loss and/or tinnitus, service connection cannot be substantiated under 38 C.F.R. 
§ 3.303(b).  Furthermore, as the Veteran does not contend and the evidence does not otherwise show that either hearing loss and/or tinnitus became manifest to a compensable degree within a year of discharge from service, service connection cannot be substantiated under 38 C.F.R. §§ 3.307 and 3.309.

Lastly, the preponderance of the evidence is against finding a causal relationship between either the Veteran's hearing loss or tinnitus and noise exposure during active military service.  The September 2011 VHA opinion, given by a state-licensed audiologist with sixteen years of experience, shows that the Veteran's bilateral hearing loss is less likely than not related to noise exposure in service due to the Veteran's brief sixteen weeks of noise exposure in service compared to his lengthy history of occupational noise exposure from driving a half-ton pick-up truck intermittently for twenty-five years.  Furthermore, the audiologist explained that the asymmetrical nature of the Veteran's hearing loss, noted by the January 2011 VA examiner, was in the low frequencies only, whereas the readings for the area affected by noise exposure, the high frequencies, were grossly symmetrical.  Any asymmetry above 1000 Hertz was found to be clinically insignificant.  

Furthermore, while the VA audiologist partially based the etiological opinion with regard to tinnitus on the Veteran's May 2010 hearing testimony, which the Board has found to be outweighed by his May 2008 claim and the January 2011 VA examination report, the audiologist also opined that tinnitus was less likely than not related to service due to his report that symptoms of tinnitus began around 1970, fifteen years after his military discharge.  As such, the audiologist provided a valid etiological opinion supported by an adequate rationale that, consequently, has probative value on the issue of the cause of the Veteran's tinnitus.

The Veteran submitted a statement from his private physician showing that he has significant bilateral sensorineural hearing loss, but neither this statement nor any other medical evidence of record relates his hearing loss or tinnitus to noise exposure in service.  The January 2011 VA examiner was unable to provide an opinion without resort to speculation due to the Veteran's inability to describe the nature of his noise exposure in service, such that this report counts neither for nor against the Veteran's claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008).  The Veteran contends that his hearing loss is related to his active military service, but, while he is competent to testify to the history and nature of his symptoms, he is not, under the facts presented in this case, qualified to link his later-diagnosed hearing loss and/or tinnitus to noise exposure occurring a number of years later, as an etiological determination of that nature requires specialized medical expertise in the field of audiology.  See Jandreau, 492 F.3d at 1377, n4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").

Therefore, as the preponderance of the evidence shows that the Veteran's bilateral hearing loss and tinnitus are not related to service, the benefit-of-the-doubt does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 




REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and there is no issuance of a statement of the case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  In a July 2011 rating decision, the RO granted service connection for a post-operative septectomy scar and assigned a noncompensable evaluation, effective May 23, 2008.  As noted by the Veteran's representative in a December 2011 brief, the Veteran submitted an NOD in November 2011, contending that he should be assigned a compensable rating for this disability.  Therefore, the Veteran should be provided with an SOC on the issue of entitlement to residuals of a septoplasty, to include a post-operative scar, deviated septum, and chronic rhinitis.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Provide the Veteran and his representative with a Statement of the Case on the issue of entitlement to an initial compensable rating for residuals of a septoplasty, to include a post-operative scar, deviated septum, and chronic rhinitis.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board for further appellate procedure.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


